The Chancellor :
The question presented by the agreement of the parties, in this case, and upon which, it is thought, the opinion of the court will facilitate the settlement of several points of difference is, whether the bond given by Alexander Harris to the state of Maryland, under the 21st section of the act of 1820, ch. 191, con*213ditioned to pay his co-heirs their proportions of the estate, which he, as eldest heir elected to take, is now, under the circumstances stated in said agreement, to be treated as a lien on said estate, in favor of Mackall Harris, one of the heirs, as against purchasers under, and creditors of, Alexander Harris.
The bond bears date on the 11th of October, 1826, and the money was payable in one, two and three years ; and Mackall Harris attained the age of twenty years, in 1832. Alexander Harris died in the year 1845 ; and, on the 15th of September, 1848, Mackall Harris filed his bill in chancery against the heirs of Alexander to enforce the lien, and this, it is admitted, was the first time the claim was made. When the claim was made, then, more than twenty years had elapsed from the date of the bond, and from the period when the first installment become due, and sixteen years after the party making the claim had attained his majority. The statement of facts also shows, that Alexander Harris became the guardian of Mackall Harris, and after the bond became due, charged himself, in his accounts as guardian, with his ward’s share of the estate; and, this charge was continued in the successive accounts, passed by the guardian in the Orphans Court, -until his ward became of age ; the balance appearing to be due by the last account, which included a part of his proportion of the proceeds of the said real estate, remaining unpaid. And, it is further admitted by the parties, as a fact in the cause, that after Mackall Harris attained the age of twenty-one years, in 1832, and down to the death of Alexander Harris, in 1845, there were extensive dealings between them, consisting of charges and credits on both sides; and, that in the accounts of these dealings, Alexander Harris is charged with the balance due him as guardian, as before stated.
Bonds given by the heir entitled to elect, under the act to direct descents, are, by the terms of the act of Assembly, made liens on the lands, for the purchase of which they are given until paid ; and, therefore, they are supposed not to be within the statute of limitations. But, though not within these statutes, like mortgages, they are liable to presumptions *214of payment; and it is thought to be quite clear, that when the circumstances are such, as would induce the court to presume the payment of a mortgage, the same presumption would be made with reference to these bonds. “It is,” says Chancellor Kent, “a well settled rule, both at law and in equity, that a mortgage is not evidence of a subsisting debt, if the mortgagee never entered, and there has been no interest paid or demanded for twenty years.” 5 Johns. Ch. Rep., 552. These facts, alone, authorize and require the presumption of payment.
In this case, upwards of twenty years have elapsed from the date and forfeiture of the bond, by the non-payment of the first installment, which became due in October, 1827. It is true, Mackall Harris was then a minor; but, he attained his full age in 1832, and did not make-demand of the bond until September, 1848, sixteen years subsequently. And if, therefore, by analogy, he would be entitled to the benefit of the proviso in the statute of 21st James, which courts of equity have adopted, as applicable to the right of the mortgagor to redeem, he comes too late; as the proviso only saves the right of infants, &c., if they bring their action within ten years after the disability removed. 3 Johns. Ch. Rep., 135; 1 Powell on Mortgages, 360. .This question was considered and decided by this court, in the case of Hertle and Wife vs. Schwartze and McDonald — [ante, page 128] — in May last.
If Mackall Harris had been of age when the bond was given, or when it became ’forfeit, by the non-payment of the installment, in 1827, as more than twenty years intervened between that time, and the filing his bill in September, 1848, the presumption of payment would have defeated his recovery; and, even if he be entitled to the benefit of the proviso in the statute, inasmuch as he did not make his claim within the period limited by the proviso, he could not escape the force of the presumption.
There are, moreover, in this case, other circumstances entitled to much weight, in considering the question of the continued existence of the lien claimed for Mackall Harris. Looking at all the facts contained in the statement, I should be *215strongly inclined to think, that he could not be permitted to set up the lien, as against the creditors of Alexander Harris, even, if the delay had not been so long. The bond of Alexander, as guardian, I presume, was responsible for the money with which he charged himself; and, the subsequent dealings between the parties, and the delay of Mackall to sue on the bond until after the death of Alexander, would, as I think, have furnished grounds upon which the court might have refused to enforce the lien. But, however this may be, I am of opinion, that the claim cannot now be asserted as a lien.
Thos. S. Alexander for Kent.
A. Randall for Mackall Harris et al., heirs of Joseph Harris.